Citation Nr: 0336481	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 24 to March 23, 
1960.

This appeal arises from a March 2002 rating action that 
denied service connection for a left knee disability.  A 
Notice of Disagreement was received in April 2002, and a 
Statement of the Case (SOC) was issued in May 2002.  Received 
in June 2002 was a Substantive Appeal, wherein the veteran 
requested a Board of Veterans' Appeals (Board) hearing at the 
RO (Travel Board hearing).  By letter of July 2002, the 
veteran withdrew his hearing request.

In September 2002, a Deputy Vice-Chairman of the Board 
granted the veteran's motion to advance this appeal on the 
Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).  

By decision of September 2002, the Board denied service 
connection for a left knee disability.  In August 2003, the 
appellant and the VA Secretary filed a joint motion with the 
U.S. Court of Appeals for Veterans Claims (Court) to vacate 
and remand the September 2002 Board decision.  By Order 
subsequently in August 2003, the Court granted the motion, 
vacating the September 2002 Board decision, and remanding 
this case to the Board for further action.

In a statement which was received in December 2003, the 
veteran's attorney claimed, on the veteran's behalf, a total 
disability rating based on individual unemployability due to 
service-connected disability.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board 
for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.

For the reasons explained below, this matter is being 
remanded to the RO (via the Appeals Management Center (AMC)) 
in Washington, D.C.  




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the August 2003 Court 
Order and the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has not been accomplished.  

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

In this case, the joint motion granted by the Court Order 
specifically directed that the veteran should be afforded a 
VA examination to determine the nature and current extent of 
his left knee disability and the relationship, if any, of 
such left knee disability to his period of military service 
and complaints of post-service symptomatology.  Thus, the 
Board finds that this case must be remanded to the RO for 
such development.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him and his attorney by the 
pertinent VA medical facility at which it was to have been 
conducted.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all pertinent outstanding 
records.

In this case, the record indicates that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file a copy of the SSA 
decision awarding the appellant disability benefits, as well 
as copies of all medical records underlying that 
determination, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The Supplemental SOC (SSOC) that explains 
the bases for the RO's determination must include citation to 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003)-not cited to in the May 
2002 SOC. 

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC) for the following action:

1.  The RO should request that SSA to 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003)  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to him that 
he has a full one-year period to respond 
(unless this right is waived, in 
writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for him to undergo VA 
orthopedic examination of the left knee.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

For each diagnosed left knee disability, 
the examiner should render an opinion, 
consistent with sound medical principles, 
as to whether such disability is, at 
least as likely as not the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service.  If so, the examiner should 
explain the basis for such conclusion by 
citing to specific medical records.  

For each left knee disability found to 
have existed prior to service, the 
examiner should state whether such 
disability increased in severity during 
service, and if so, whether such increase 
was due to the natural progress of the 
condition.  For each left knee disability 
not found to have existed prior to 
service, the examiner should render an 
opinion as to whether it is at least as 
likely as not that such disability had 
its onset in military service, or is 
otherwise causally related to any 
incident of service.  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed and conclusions 
reached, should be set forth in a printed 
(typewritten) report.
  
5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him and 
his attorney by the pertinent VA medical 
facility at which it was to have been 
conducted.
 
6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a left knee 
disability in light of all pertinent 
evidence and legal authority.  

9.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for its determination, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his attorney 
need take no action until otherwise notified, but they may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


